Citation Nr: 1516546	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-48 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from April 1989 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Here, the Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; a right ankle disorder, evaluated as 10 percent disabling; a left ankle disorder, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable (zero percent).  His overall combined disability rating is 70 percent.  See 38 C.F.R. § 4.25.  Therefore, he satisfies the schedular requirements for consideration of TDIU.

The Board finds, however, that it is unclear from the evidence of record whether the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  In pertinent part, the record reflects he was accorded VA examinations which evaluated his service-connected disabilities in October 2008 and December 2011.  As it has been more than 3 years since the last examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of the Veteran's service-connected disabilities, to include their effect on his employability.  Moreover, it does not appear the examinations explicitly address the combined effect of all these service-connected disabilities upon his employability, which the Board finds is warranted based on the facts of this case.  Consequently, the Board concludes that this case should be remanded for a new examination to evaluate the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected PTSD, ankles, tinnitus, and hearing loss since October 2014.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD, ankle, tinnitus, and hearing loss symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the current nature and severity of his service-connected disabilities, to include the combined effect of these disabilities on his employability.  The claims folder should be made available to the examiner for review before the examination.

The examiner should describe current impairment from each of the service-connected disabilities, particularly the current nature and severity of the Veteran's PTSD, and the combined effects of the service connected disabilities, without consideration of any of his nonservice-connected disabilities.

A complete rationale for any opinion expressed should be provided.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in December 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




